Title: William Cranch to Abigail Adams, 4 June 1798
From: Cranch, William
To: Adams, Abigail


          
            My dear Madam
            Georgetown June 4th. 1798.—
          
          I should have answer’d your kind letter of 16th. ulto. before this time, but I have only this morning return’d from the General Court at Annapolis. I thank you most sincerely for the interest you take in my affairs, and for the parental advice you have given. I have already suffer’d enough by becoming surety for others, to know how to prize that advice, but it requires a kind of hardness of heart, which mine had not yet fully acquired, to keep myself totally free from every kind of responsibility for others. But the Considerations which you have suggested, will tend to give fortitude to the Resolutions I have made on that subject, and I hope will render me obstinately inexorable in my determination.—
          Upon the whole I am satisfied with the propriety of my fathers selling his farm; but I agree with you, that not one farthing ought to be spent of the Principal, and I pray God that I may have it in my power, to lend them such assistence as may prevent it, which I have no doubt of doing if I could once get clear of the Consequences of Mr. Morris’s delinquencies.— I have engaged a house just on the other side of the bridge which seperates this town from the City of Washington, and is about half a mile from my office—the Rent 275 dols. per Ann The house is large and airy with a good stable &c Mr. Thos. Peter who married Miss Custis lives in the adjoining house, & it is also near Mrs. Dalton. I expect to move my family into it in about a week.—
          My Richard has had the small pox finely, although he was cuting teeth at the same time, & is perfectly recover’d.— William has recover’d his health & spirits & begins to look quite ruddy again.— Nancy & myself seem to enjoy perfect health.—
          
          The true American Spirit seems now to be perfectly rouzed. Not a single french Cockade is to be seen in our neighbourhood. I am told that in Fredericksburgh Colo. J. F. Mercer has opposed the Address, and has actually carried through a set of resolutions in direct opposition to the prevailing sentiments of the Nation.—
          Please to thank the President for his letter to Mr. Carroll— Unfortunately Mr. C. had left Annapolis again before I recd. it, & is gone to spend the summer at his Country seat at Elk-ridge—
          Mr. & Mrs. Johnson are mortified that you should disapprove of their taking their son from Cambridge, but I imagine you will justify them upon the Reasons they give.— Young Mr. Johnson is now 18 years old, he would have to spend 18 months more at the University before he could get a degree—which when obtain’d is never heard of afterwards in this Country. It is necessary by the practise here that a student in Law should have read law 4 or 5 years before he is consider’d as qualified to be admited into the Genl. Court, or indeed into any of the Courts— this would have made him nearly 25 years old before he could begin business; and the name of an Education at the University is nothing here. It is the wish of his Parents that he should live in this state, and indeed the Interest of the family Estate, would absolutely demand it, in Case of his father’s death. Mr. Johnson has a great many old concerns yet to wind up, and much of his Estate depends upon a proper settlement of his old partnership affairs in this Country. It was an object therefore with Mr. Johnson, that his son should become acquainted with People here, & accustomed to their manners. He has therefore sent him to a lawyers office in Annapolis, where he has been pursueing the study of the Law for some time past; But Mr. Johnson had no Idea of sending him to the College there—for it is not more respectable than our Country accademies in New England. Mr. Johnson entertain’d no Disrespect for the President or Government of Harvard University, but acted simply on the grounds I have mentioned, which added to Parental fondness, appear to me a sufficient apology for taking his son home.—
          I thank you for the Copy of the last Dispaches from our Envoys— & feel alarm’d at your fears for their safety.— It is the general opinion that three vessels were dispatched by the President to order them home, before the late first Dispatches were disclosed to Congress; and under that Idea I felt easy.
          It is said that some officious person had informed Mrs. Marshall

that her husband had been arrested by the Directory & thrown into prison—& that this information had such an Effect on her as to deprive her of her senses, and that she has remained delirious ever since. I do not know what reliance to place on this report, but I have heard it often repeated and never denied— It is now a month or 6 weeks since I first heard it.—
          Mrs. Johnson has been for some days much troubled with bilious Complaints— I shall dine with them to day. With my affectionate Respects to the President & Love to Louisa, I am most affectionately your grateful Nephew—
          
            W. Cranch.
          
        